Title: To Alexander Hamilton from Wade Mosby, 1 January 179[7]
From: Mosby, Wade
To: Hamilton, Alexander


Richmond, January 1, 179[7]. Acknowledges message that Hamilton will serve as his attorney in the suit brought against him in New York by Leeds and Mumford. States: “I am sure that when you are fully possessed of all the circumstances relative thereto you will find [it] to be one of the most Rascally proceedings you ever were witness to.… I wait your answer hoping that you will quickly put and end to the Suit and rid me of so disagreeable business.”
